Case 5:16-cv-10444-JEL-MKM ECF No. 828 filed 05/01/19   PageID.22835   Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  Carthan v. Snyder
  Case No. 16-10444

  ________________________________/

   ORDER DENYING THE CITY DEFENDANTS’ MOTION TO
    STRIKE ALLEGATIONS FROM PLAINTIFFS’ FOURTH
   AMENDED COMPLAINT [803] AND GRANTING THE CITY
  DEFENDANTS’ MOTION TO EXTEND THE TIME TO ANSWER
                        [807]

       On April 1, 2019, the Court issued an order granting in part and

 denying in part plaintiffs’ motion for leave to file a fourth amended

 complaint, and granting in part and denying in part defendants’ motions

 to dismiss. (Dkt. 798.) Of relevance here, the Court dismissed plaintiffs’

 equal protection, Elliott-Larsen Civil Rights Act (“ELCRA”), 42 U.S.C. §

 1985 conspiracy, and gross negligence counts. (Id. at 100–01, 109–10,

 121.) However, the Court adopted the entirety of the complaint’s factual
Case 5:16-cv-10444-JEL-MKM ECF No. 828 filed 05/01/19   PageID.22836   Page 2 of 5




 allegations. (Id. at 81.) This included those relating to the dismissed

 claims. (Id.)

       Two weeks later, the city defendants filed this motion to strike

 certain allegations pursuant to Federal Rule of Civil Procedure 12(f).

 (Dkt. 803.) Defendants argue that allegations relating to the dismissed

 equal protection, ELCRA, conspiracy, and gross negligence claims should

 be stricken because they are immaterial, scandalous, and impertinent.

 (Id. at 12–17.) Defendants’ motion is denied for the following reasons.

       Federal Rule of Civil Procedure 12(f) states that “[t]he court may

 strike from a pleading . . . any redundant, immaterial, impertinent, or

 scandalous matter.” Yet such motions “are viewed with disfavor and are

 not frequently granted.” Operating Eng’rs Local 324 Health Care Plan v.

 G & W Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). In particular,

 motions to strike allegations related to dismissed claims are disfavored

 because they are often cosmetic and unnecessary. 5C Charles Alan

 Wright et al., Federal Practice and Procedure § 1382 (3d ed.). Such

 motions will only be granted upon a showing of prejudice to the moving

 party. Id. As the permissive language of the rule suggests, the decision




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 828 filed 05/01/19   PageID.22837   Page 3 of 5




 to strike is soundly within the district court’s discretion. Stanbury Law

 Firm v. I.R.S., 221 F.3d 1059, 1063 (8th Cir. 2000).

       Defendants have not shown how they will be prejudiced if the

 allegations they wish to strike remain in the complaint. They allege that

 those relating to gross negligence and discrimination are scandalous

 because they go “to the ‘moral character’ of those allegedly involved[]” in

 the Flint Water Crisis. (Dkt. 803 at 14–16.) Yet defendants fail to explain

 why the Court should expend time “pruning [and] polishing the

 pleadings” to accommodate their sensitivities. Wright et al., supra at §

 1382; Cf. Collura v. City of Philadelphia, 590 F. App’x 180, 185 (3d Cir.

 2014) (striking allegations full of abusive language and ad hominem

 attacks). If they are worried that the at-issue allegations will taint the

 jury at trial, the Court does not intend to provide the jury with a copy of

 the complaint and this issue can be addressed through the use of pretrial

 motions. If they are instead concerned that the complaint is widely

 available, the original version will still be a part of the public record even

 if the at-issue allegations are stricken. Moreover, the extent of plaintiffs’

 claims are hardly a well-kept secret. This case has been subject to

 extensive international press coverage.


                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 828 filed 05/01/19       PageID.22838    Page 4 of 5




       Defendants next allege that the allegations they wish to strike are

 immaterial and impertinent. (Dkt. 803 at 12–17.) They suggest that

 litigating them will lead to an unnecessary waste of time and money. (Id.

 at 11.) And they argue that striking them now will ensure that “discovery

 is focused on only material issues . . . .” (Id. at 10.) But defendants again

 fail to identify prejudice. The Court has already dismissed plaintiffs’

 equal protection, ELCRA, conspiracy, and gross negligence claims. (Id. at

 100–01, 109–10, 121.) As such, plaintiffs have no reason to pursue

 discovery related to those counts. And if they do, defendants are entitled

 to bring this issue to the Court’s attention. See Fed. R. Civ. P. 26(b)(1).1

       Accordingly, the city defendants’ motion to strike allegations from

 plaintiffs’ fourth amended complaint (Dkt. 803) is DENIED. Defendants

 filed a concurrent motion to extend the time to answer. (Dkt. 807.) This

 motion is GRANTED and defendants have until Wednesday May 15,

 2019, to do so. Defendants must otherwise adhere to the Court’s recently




       1 The city defendants cite several cases for the proposition that courts should
 strike spurious allegations to streamline discovery, e.g., Operating Eng’rs Local 324
 Health Care Plan v. G & W Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015), but they
 are not on point. These cases involved striking affirmative defenses.
                                          4
Case 5:16-cv-10444-JEL-MKM ECF No. 828 filed 05/01/19   PageID.22839   Page 5 of 5




 entered Case Management Order. (Dkt. 827.)

       IT IS SO ORDERED.

 Dated: May 1, 2019                        s/Judith E. Levy
      Ann Arbor, Michigan                  JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 1, 2019.

                                           s/Shawna Burns
                                           SHAWNA BURNS
                                           Case Manager




                                       5
